NOTICE OF ALLOWANCE
Status of Application
The amendments and response filed under 37 C.F.R. 1.116 on 25 October 2021 are acknowledged and have been considered in their entirety.  Claims 1 and 3-10 are pending; Claims 9-10 are withdrawn.

Withdrawal of Previous Objections/Rejections
The objection to the specification for not properly incorporating by reference the electronic sequence listing is withdrawn in view of the amendments to include the name, size and date said file was created.
The objection to claim 1 is withdrawn in view of the amendment to recite iron protein.
The rejection under 35 U.S.C. 112(b) of claim 7 for lack of antecedent basis is withdrawn in view of the amendment to recite “protein” rather than “peptide”.
The terminal disclaimer filed on 25 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,669,532 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Thus, said rejection under NSDP of claims 1 and 3-8 is withdrawn.

Election/Restrictions
Claims 1, 3-8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11 September 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Na Xu on 29 October 2021.
The application has been amended as follows: 
In the claims (10/25/2021):


(a) constructing homologous recombination integration cassettes of:
the pyruvate carboxylase BalpycA encoding gene balpycA, 
the glyceraldehyde-3-phosphate ferredoxin dehydrogenase encoding gene gor,
the isocitrate NAD+ dehydrogenase encoding gene icd, 
the malate quinone dehydrogenase encoding gene mqo, 
the pyruvate ferredoxin oxidoreductase encoding gene porAB, and 
the nitrogenase iron protein encoding gene cyh of Bacillus cereus; and 
(b) integrating, by carrying out homologous recombination, the integration cassettes obtained in the step (a) into the Bacillus subtilis genome.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to a recombinant strain of Bacillus subtilis comprising an integreated expression cassette that comprises: the pyruvate carboxylase BalpycA encoding gene balpycA, 
the glyceraldehyde-3-phosphate ferredoxin dehydrogenase encoding gene gor,
the isocitrate NAD+ dehydrogenase encoding gene icd, the malate quinone dehydrogenase encoding gene mqo, the pyruvate ferredoxin oxidoreductase encoding gene porAB, and the nitrogenase iron protein encoding gene cyh.  The prior art does not teach or suggest the combination of the noted enzymes along with a nitrogenase Bacillus subtilis.  As such, claims 1 and 3-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        29 October 2021